Citation Nr: 0608538	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
November 1967 and from January 1968 to February 1971.  The 
appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) denying service connection for the cause of the 
veteran's death, and entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 (West 2002).  It also comes on appeal from a 
March 2003 rating determination by the Cleveland RO denying 
dependency and indemnity compensation benefits pursuant to 38 
U.S.C.A. § 1151.

In January 2006, the appellant appeared at the RO and offered 
testimony in support of her claim at a video conference 
hearing with the undersigned.  A transcript of the 
appellant's testimony has been associated with the veteran's 
claims folders.  At the hearing, the appellant submitted 
additional evidence accompanied by a waiver of RO 
consideration, which will be considered by the Board in the 
adjudication of this appeal.

The issue of entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's death in November 2001 was caused by septic 
and hemorrhagic shock as a consequence of acute hemorrhagic 
pancreatitis.

2.  At the time of the veteran's death, service connection 
was in effect for bipolar disorder rated as 100 percent 
disabling, and for dyskinesia rated as 30 percent disabling.  
The veteran had no pending claims for VA benefits at the time 
of his death.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
in February 1971 for a period of not less than 5 years 
immediately preceding death.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.22, 3.102, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show her entitlement to 
the claims on appeal via a December 2001 RO letter, the 
January 2003 and March 2003 rating decisions, the January 
2004 statement of the case (SOC), and the May 2005 
supplemental statement of the case (SSOC).  In addition, the 
December 2001 RO letter, and the January 2004 SOC provided 
the claimant with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the appellant's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the informational letter, the rating decisions, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claims discussed herein would not 
be prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the December 2001 RO letter, the 
appellant was given notice of the VCAA requirements, which 
was prior to the initial January 2003 and March 2003 
unfavorable AOJ decisions that are the bases of this appeal.

In this respect, the December 2001 RO letter properly 
notified the appellant of the evidence required to 
substantiate her claims.  In addition, the reasons and bases 
of the January 2003 and March 2003 rating decisions, the 
January 2004 SOC, and the May 2005 SSOC specifically 
explained to the appellant what the evidence must show in 
order to establish her entitlement to the claims on appeal.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [her] possession that pertains" to her claims.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that she has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
December 2001 letter informed her that additional information 
or evidence was needed to support her claims, and asked her 
to send the information or evidence to the AOJ.  In addition, 
the January 2004 SOC contained the complete text of the 
relevant sections under the U.S. Code, which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession. 

Lastly, the Board notes that, in Dingess/Hartman  v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), the United Court of Appeals for Veteran's Claims 
(Court) discussed the issue as to whether the VCAA duty to 
notify applies to down-stream elements, to include notice 
that the effective date of an award of service connection 
will be determined based on when the VA receives the claim.  
In this case, given that the claims for DIC under sections 
1310 and 1318 are being denied as further discussed below, no 
effective dates will be assigned.  Thus, there is no possible 
prejudice to the claimant due to any notice deficiencies 
related to this down-stream issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error). 

Factual Background and Analysis.

The evidence reveals that the veteran's death in November 
2001 was caused by septic and hemorrhagic shock due to (or as 
a consequence of) acute hemorrhagic pancreatitis.  An autopsy 
determined that an apparent sequence of acute pancreatitis, 
hypotension, bowel infarction with hemorrhage, and renal and 
hepatic ischemic injury explained his death.  The autopsy 
noted as incidental findings a hypoplastic right kidney and 
left ventricular hypertrophy.

Under applicable law, a claimant of Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially or materially contributed to 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  he death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

In this case, the veteran's service medical records are 
negative for findings and/or diagnosis of a disorder of the 
pancreas to include pancreatitis.  The post service medical 
records reveal that the veteran pancreatitis was diagnosed 
immediately prior to his death, specifically during his 
period of terminal hospitalization in November 2001, many 
years after the veteran's last period of service in February 
1971.  The initial manifestation of the veteran's 
pancreatitis is too remote in time from service, and the 
evidence does not support the conclusion that there is a 
relationship between the pancreatitis and service so as to 
warrant the grant of service connection for the cause of the 
veteran's death.

It is essentially the appellant's contention that the 
pancreatitis implicated in the veteran's death is a 
consequence of his service or of a service-connected 
disorder.  The Board notes that at the time of death, 
service-connection was in effect for a bipolar disorder, 
rated as 100 percent disabling effective from January 1993, 
and for dyskinesia, rated as 30 percent disabling effective 
from January 1995.  

The Board notes that the evidence in its entirety, to include 
the veteran's certificate of death and the records of his 
terminal hospitalization, does not support the conclusion 
that the veteran's death was a direct result of events other 
than a process brought on by nonservice-connected acute 
pancreatitis.  This disorder, as noted above, was initially 
diagnosed in 2001 and records associated with his terminal 
hospitalization show that his death was solely a direct 
result of the consequences of this disease process.  
Therefore, as the competent medical evidence fails to show 
that a service -connected disability caused or contributed to 
the veteran's death, there is no basis for service connection 
for the cause of the veteran's death.

In reaching this decision, the Board has been sensitive to 
the appellant's contention that the veteran's pancreatitis, 
noted by a private physician in November 2001 to be the 
initiating event leading to the multi-organ failure causing 
death was attributable to his service.  However, while such 
contention has been carefully considered, the Board would 
respectfully point out that the appellant is a lay person, 
not competent to offer evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Here we find that the evidence fails to show that the 
veteran's service-connected disability in any way caused or 
contributed substantially or materially to the disease 
processes implicated in the veteran's death.  Neither the 
veteran's death certificate nor the medical records, 
including the records compiled during his terminal 
hospitalization, identify a causal connection between the 
veteran's death and his service or a service-connected 
disability.  Accordingly, service connection for the cause of 
the veteran's death is not warranted.

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, the applicable law provides that the 
VA will pay DIC benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) The VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  Also, 
"rated by the VA as totally disabling" includes total 
disability rating based on unemployability. 38 C.F.R. § 
3.22(c).  Further, except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involving a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two recent decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
However, a discussion of the evolution of the handling of 
such claims is pertinent in the understanding why this claim 
must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379. Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002). (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new or material evidence to reopen a 
previously final VA decision.  The appellant contends that 
she is entitled to DIC, but the evidence does not show that 
the veteran was evaluated as totally disabled from service-
connected disabilities for 10 continuous years immediately 
preceding death, nor was he rated totally disabled 
continuously after his last discharge from service in 
February 1971 for a period of not less than 5 years 
immediately preceding death.  As noted above, at the time of 
his death, the veteran's service-connected psychiatric 
disability was rated as 100 percent disabling.  However, the 
100 percent rating was neither in effect for a period of 10 
or more years preceding death, nor in effect for 5 or more 
years from the date of discharge.  Hence, the appellant is 
not entitled to DIC under 38 U.S.C.A. § 1318 because the 
evidence does not establish that at the time of the veteran's 
death, he met the criteria required for such award.

To the extent the appellant might argue that the veteran's 
service-connected disability rendered him totally disabled 
for at least 10 years before his death if a claim had been 
filed, such an allegation is tantamount to a "hypothetical 
claim" for entitlement, which is excluded from 
consideration. NOVA II, 314 F.3d 1379-80.  Accordingly, the 
appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in December 2001.  Much of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims.  See NOVA I, 260 F.3d at 1376-77.  In 
addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions, such as Green and Cole, that 
construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way 
antithetical to the agency's interpretation and was free to 
challenge them, to include through the route of rulemaking.  
Id. at 1374. Thus, to the extent there has been any change in 
the law or regulations relevant to the claim, the changes are 
not of the material type that altered the appellant's rights, 
but rather clarified those rights.

In sum, for the reasons stated above, the Board finds that 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

As noted above, in November 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This 
act introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2005).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  See 
generally Dingess/Hartman  v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006).  First, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. 38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c). 
Additionally, the Court has indicated that VA must request 
that the claimant provide any evidence in the claimant's 
possession which pertains to the claim. Pelegrini v. 
Principi, 18 Vet. App. 212 (2004).

A review of the claims file reveals that the claimant has not 
been provided a VCAA letter that advises her of any evidence 
not of record which is necessary to substantiate her claim 
for dependency and indemnity compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 2002). The December 2001 VCAA 
letter to the claimant did not advise her that to support her 
claim for dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1151, the evidence must show that the veteran's 
death was the result of VA hospitalization, medical, or 
surgical treatment.  Given the aforementioned, it would be 
potentially prejudicial to the claimant if the Board were to 
proceed to issue a decision at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.

During her hearing in January 2006, she testified that, over 
the course of treatment for his psychiatric illness, the 
veteran was prescribed a number of medications, to include 
Thorazine, Lithium, Valproic Acid, Haldol, and Ativan.  It is 
the appellant's principle contention in this case, that 
medications used over the years to treat the veteran's 
service-connected psychiatric disability resulted in the 
disease processes that led to his untimely death.

A VA medical opinion regarding any association between 
psychotropic medications that the veteran had been prescribed 
by VA since his service and the underlying pathology 
implicated in the veteran's demise, shown on his death 
certificate to be acute hemorrhagic pancreatitis, is needed 
prior to further appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the claimant 
appropriate notice under the VCAA with 
regard to her claim of entitlement to 
dependency and indemnity compensation 
benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and indicate which portion of 
that information and evidence, if any, is 
to be provided by her and which portion, 
if any, VA will attempt to obtain on her 
behalf. 38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The notice should 
specifically advise the claimant that to 
support her claim for dependency and 
indemnity compensation benefits pursuant 
to 38 U.S.C.A. § 1151, the evidence must 
show that the veteran's death was the 
result of VA hospitalization, medical, or 
surgical treatment.  It should also 
request that she provide any evidence in 
her possession which pertains to the 
claim.  Lastly, the notice should be in 
compliance with the requirements per 
Dingess/Hartman  v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

2.  An appropriate VA specialist should 
be requested to review the veteran's 
claim's folder an render an opinion as to 
whether it is as likely as not that the 
acute hemorrhagic pancreatitis implicated 
in the veterans death resulted from 
treatment by VA, to include prescription 
medication, involving carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance on the 
part of VA or an event not reasonably 
foreseeable.  A complete rational for the 
opinion should be included in the report.

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
dependency and indemnity compensation 
benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.  If the benefits sought 
on appeal are not granted the appellant 
and her representative should be 
furnished a supplemental statement of the 
case, and an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


